Citation Nr: 1520021	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to June 1995. 

This case comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran testified before a Veterans Law Judge in an February 2010.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a June 2013 letter that she was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2014).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

In October 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

This claim was remanded in March 2010, July 2013, and February 2014 for further development.  The claim is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran's right eye disability was not manifest during service and is unrelated to service.
CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that she has a right eye disability that is related to her service.  

The Veteran's service treatment records reflect that she suffered a left eyelid contusion in October 1994.  Visual acuity in her right eye at that time was 20/25.  A few days later, her right eye vision was listed as 20/40.   The service personnel records indicate that she declined to have a separation examination.
Post-service medical records dated in July and September 2006 reflect a private optometrist's prescription for correction of distance vision.

At the Veteran's February 2010 Board hearing, she testified that during service she was hit in the face by a piece of wood and her left eye was bruised, but that both eyes were affected by the injury.  She further testified that she now has to depend on glasses, that her vision has never been the same and that she is sensitive to light.  She also stated that she has astigmatism.

On May 2010 VA miscellaneous examination, the Veteran presented with a history of normal eyesight until an accident in 1995 in which a piece of wood hit her face.  However, she stated that she sustained little injury to right eye.  Since that time, her vision deteriorated to 20/60 and she needed glasses.  She also gave a history of photophobia.  She also saw floaters on the right lateral field of vision.  Overall, she denied any prior history of eye problems other than wearing routine glasses.  The examiner stated that the eye examination was essentially normal.

On May 2010 VA eye examination, the Veteran denied any history of eye problems in the past or other than just wearing routine glasses.  On examination , the examiner diagnosed essentially normal eye exam with conjunctiva racial melanosis on the right eye and refractive error.

In this regard, congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

On May 2010 VA examination, the Veteran presented with a history of normal eyesight until an accident in 1995 in which a piece of wood hit her face.  However, she stated that she sustained little injury to the right eye.  Since that time, her vision had deteriorated requiring her to wear glasses.  She also gave a history of photophobia.  She also saw floaters on the right lateral field of vision.  On May 2010 VA eye examination, the Veteran denied any history of eye problems in the past or other than just wearing routine glasses.  On examination , the examiner diagnosed essentially normal eye exam with conjunctiva racial melanosis on the right eye and refractive error.

Pursuant to the Board's July 2013 remand, the Veteran underwent an October 2013 VA eye examination.  After a thorough examination, the assessment was myopia/astigmatism, prep-presbyopia, corrected to good vision; common conjunctival racial melanosis (stable and not visually significant) which the examiner opined is less likely than not due to the Veteran's active military service nor trauma to the right eye-as described by the Veteran.

In February 2014, the Board remanded the claim for an addendum to the October 2013 examination for a rational and explanation as to why the Veteran's common conjunctival racial melanosis is not related to active service or in-service eye trauma.

In an April 2014 addendum, the examiner explained that Black and African Americans commonly develop common conjunctival racial melanosis.  He further explained that the most common benign conjunctival lesions are due to racial (secondary) melanosis.  Racial melanosis is present in 92.5% of African Americans (which includes the Veteran), 35.7% of Asians, 28% of Hispanics, and 4.9% of Caucasians.  This benign entity is the result of epithelial melanocytes producing excessive melanin which is transferred into surrounding keratinocytes.

The Board finds that the claim must be denied.  In this respect, it is important for the Veteran to understand that it is some of her own prior statements that provide highly probative evidence against this claim.  Specifically, on May 2010 VA examination, the Veteran stated that she sustained little injury to the right eye during the in-service left eye injury.

Moreover, importantly, although she filed a service connection claim for PTSD in January 1997 (clearly indicating that the Veteran did know how to file a claim); it was not until 2006, 9 years later, that she initially filed a claim for an eye disability.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for her right eye disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1997, but did not initially file a claim for her right eye problems until 2006.  Her own actions provide some factual evidence against this claim.

The Board has taken the contention that her right eye disability was caused by in-service trauma seriously (this was the basis of multiple Board remands in order to address this medical question).  In this regard, the Board finds that the VA medical examinations and opinions provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the October 2013 examiner concluded that the Veteran's right eye disability was not related his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the right eye disability and in-service trauma to the face from a piece of wood.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a right eye disability, diagnosed as common conjunctival racial melanosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in February 2006 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before a VLJ in February 2010.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of her right eye disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record, post-service VA and private treatment records (including those pertained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, pursuant to the Board's March 2010, July 2013, and February 2014 remands, relevant VA examinations and opinions were obtained in May 2010 and October 2013 and addendum opinion was obtained in April 2014.  In sum, the Board finds that the examination reports and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough eye examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.

The Board finds that the VA examination and medical opinions in this case are adequate in the aggregate and substantially complied with the March 2010, July 2013, and February 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a right eye disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


